Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Adam Neff on November 23, 2021.

The application has been amended as follows:
IN THE CLAIMS
Claim 1, lines 19-24 have been deleted.
Claim 1, line 29, the period at the end of the line has been replaced by a semicolon and beginning in a new line the follow recitations have been added:
the cage further includes:
an annular recess provided on an axially outer side and a radially inner side of one of the annular portions, the inner recessed grooves being open at the annular recess; and


The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach nor render obvious the claimed combination of a planetary gearing mechanism comprising a planetary gear and support structure, the support structure comprises a carrier and a cage and roller assembly, the carrier comprises a disc-shaped body, a shaft, and a retaining member, a first washer is provided between the (i) disc-shaped body and (ii) the cage and roller assembly and gear and a second washer is provided between (i) the retaining member and (ii) the cage and roller assembly and gear, and wherein the cage and roller assembly comprises a pair of annular portions and a plurality of cage bars coupled to the annular portions, the cage also has inner recessed grooves provided on a radially inner surface of a respective on of the cage bars and extending through the annular portions in the axial direction, an annular recess is provided on an axially outer side and a radially inner side of one of the annular portions, the inner recessed grooves being open at the annular recess; and an annular protrusion that is provided on a radially outer side of the annular recess and includes a face adjacent to one of the washers located adjacent to the cage. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656